Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 1, Line 22: Adding “a” between “long” and “time” is suggested.
Page 2, Line 5: Removing “an” from between “wasting” and “additional” is suggested.
Page 2, Line 21: Capitalizing “the” is suggested.
Page 2, Line 21: Removing “:” between “include” and “a battery” is suggested.
Page 3, Line 12: Capitalizing “the” is suggested.
Page 3, Line 12: Removing “:” between “include” and “a power” is suggested.
Page 6: Reference Characters 232 and 311a are not included in the drawings.
Page 7, Line 1: Removing “And” before “in this case” is suggested.
Page 10, Line 1: Capitalizing each letter of “Wi-Fi” and “Bluetooth” or including a proper symbol indicating use in commerce for each term is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (TW I268885 B) in view of Fishkin et al. (ES 2439067 T3) (hereinafter “Fishkin”). Regarding Claim 1, Li teaches the first four elements of the claim, hereinafter (1a), (1b), (1c), and (1d) respectively, but does not teach the last element of the claim, (1e). Fishkin teaches (1e). Li teaches
(1a), an electric vehicle battery replacement system having an energy saving system (ESS), the electric vehicle battery replacement system comprising: a battery containment facility for containing a discharged battery of an electric vehicle, and charging and storing the discharged battery (Li Abstract: “This invention relates to an electric bus system, which includes an electric bus equipped with a card-type battery set and an on-board control system, battery-recharging stations disposed at specific locations, and card-type battery set unloading and reloading devices…The battery sets are arranged to be recharged by using the electric energy 
(1b), a battery transfer facility for transferring a pair of trays, in which a fully-charged battery that is fully charged by the battery containment facility is received, to a battery replacement place for the electric vehicle, and transferring the pair of trays, in which the discharged battery removed from the electric vehicle is received, into the battery containment facility (Li Abstract: “This invention relates… card-type battery set unloading and reloading devices. When the bus needs to replace the card-type battery set, the battery unloading and reloading device will unload the battery set from the bus, and reload a well-recharged battery set onto the bus.” and Li “Description” Paragraph 5: “The loading and unloading device is a mechanical arm structure, including a translation platform, a card battery tray, and the card battery tray lifting device that is lifted in a vertical direction along the plane of the translation platform…”);
(1c), a power supply for supplying a driving power for each of the facilities (Li “Description” Paragraph 6: “The invention also provides a charging method for a battery pack of the electric utility vehicle system…the battery pack charger is connected to the charging power source…”);
(1d), a replacement facility operating terminal for providing a facility operating signal for each of the facilities (Li “Description” Paragraph 6: “The control center of the electric utility vehicle system preferably signs into the charging station, realizes two-way communication between the bus bar and the charging station control system, and…reaches the function of the control center. . Therefore, the control center of the present invention can be set separately or combined with the charging station control system…The electric utility vehicle returns to the 
As indicated above, Li teaches (1a)-(1d) but does not teach (1e). Fishkin teaches that
(1e), the power supply receives, from a grid, a first power corresponding to a capacity price and a system marginal price set by the replacement facility operating terminal to use the received first power as a charging power for the discharged battery stored in the battery containment facility (Fishkin “Detailed Description of the Invention” Paragraph 18: “The amount charged to the user or charged to your account may be based on a fixed rate for electricity plus a surcharge in the case of a public station…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle battery replacement system of Li to provide a means of establishing price as taught by Fishkin. Note that the use of a known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Regarding Claim 2, Li teaches both elements of the claim, hereinafter (2a) and (2b) respectively. Li teaches
(2a), that the battery containment facility includes: a containment portion partitioned into a plurality of charging blocks to charge the discharged battery, which is transferred through the pair of trays, within the charging block (Li “Description” Paragraph 5: “The charging station further comprises Multiple charging racks, multiple loading and unloading devices, which can simultaneously load and unload the battery packs of a plurality of electric utility vehicles.” and 
(2b), a manipulator for moving the discharged battery into the charging space, and wherein the manipulator operates to withdraw the fully-charged battery which is charged within the charging space or to introduce the discharged battery into the charging space based on the facility operating signal (Li “Description” Paragraph 5: “The loading and unloading device is a mechanical arm structure, including a translation platform, a card battery tray, a card battery tray lifting device that is lifted in a vertical direction along the plane of the translation platform, a walking path of the translation platform, and a road wheel disposed on the bottom surface of the translation platform…in order to…transport the used or failed cassette battery components to the charging stand of the charging station or to the service platform. The lifting device further comprises a lifting system composed of two sets of lifting arms and a driving device, the charging arm of the mechanical arm and the charging stand of the charging station are disposed under the ground of the charging station…The group lifting arm pre-extracts the corresponding card battery pack of the public car of a certain serial number to be returned to the factory under the command control of the control center, and moves parallel to the fixed electric utility car parking space waiting; after the electric public car is positioned, the lifting arm takes out the used card pool group and drops it to the corresponding level of the battery pack. After shifting a battery pack position, the fully charged cassette battery pack rises to the battery position of the electric utility vehicle, and pushes the battery pack into after the battery case is locked, and then withdraws the bridge arm…”).

(4a), that the battery transfer facility includes: a position detection unit for detecting whether the pair of trays transferred from the battery containment device is located at a first point (Li “Description” Paragraph 5: “The mechanical arm is further provided with a sensor for detecting the position of the electric utility vehicle and the position of the charged battery pack to be taken out on the charging stand, and the sensor is provided with a sensor corresponding to the different positions on the charging stand in the vertical lifting direction of the mechanical arm.” and “The mechanical arm is further provided with a sensor for detecting the position of the electric utility vehicle and the position of the charged battery pack to be taken out on the charging stand, and the sensor is provided with a sensor corresponding to the different positions on the charging stand in the vertical lifting direction of the mechanical arm.”);
(4b), a lifting/lowering unit for vertically moving the pair of trays (Li “Description” Paragraph 5: “The loading and unloading device is a mechanical arm structure, including a translation platform, a card battery tray, a lifting device that is lifted in a vertical direction along the plane of the translation platform, a walking path of the translation platform, and a road wheel disposed on the bottom surface of the translation platform.”);
(4c), a horizontal transfer unit connected between the battery containment facility and the lifting/lowering unit to transfer the pair of trays (Li “Description” Paragraph 5: “The loading and unloading device is a mechanical arm structure, including a translation platform, a card battery tray, and the card battery tray A lifting device that is lifted in a vertical direction along the plane of the translation platform, a walking path of the translation platform, and a road wheel disposed on the bottom surface of the translation platform.” and “Claims” Paragraph 4: “…the use of the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li (TW I268885 B) in view of Rudolph et al. (US 20160288658 A1) (hereinafter “Rudolph”). Regarding Claim 3, Li teaches an electric vehicle battery replacement system with charging blocks but does not teach an adapter for a charging scheme. Rudolph teaches that the charging block includes a charging adapter which operates through a charging scheme including one of DC CHAdeMO, AC three-phase, or DC Combo (Rudolph Paragraph 0017: “The station-side plug-in charging system may be, for example, a CHAdeMO plug-in charging system. In this version, the adapter can, for example, be employed particularly well in countries in which the CHAdeMO plug-in charging system has a wide distribution.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle battery replacement system of Li to provide an adapter for a charging scheme as taught by Rudolph. As such, “…an electric vehicle with a CCS plug-in charging system can be charged with the adapter at a charging station according to the CHAdeMO plug-in charging system, even though the plug-in .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li (TW I268885 B) in view of Choi et al. (KR 20140009776 A) (hereinafter “Choi”). Regarding Claim 5, Li teaches an electric vehicle battery replacement system but does not teach a smart power meter. Choi teaches that the power supply includes: a smart power meter interworking with Power Exchange to request supply of the first power corresponding to the power capacity price and the system marginal price set by the replacement facility operating terminal in the second time period and the energy saving system which receives the first power from the grid to store the first power in the second time period, and discharges the stored first power to the discharged battery located in the charging block in a first time period (Choi Abstract: “An energy storage system comprises a battery management system for controlling the charge or discharge of a battery, a bidirectional converter for supplying direct current energy to the battery through the battery management system or receiving the direct current energy stored in the battery through the battery management system, and an ESS controller for responding to real time power price information transmitted from a smart meter to control an operation of the battery management system and an operation of the bidirectional converter. The ESS controller controls the battery management system and the bidirectional converter when the real time power price information is higher than reference power price information so that the direct current energy stored in the battery can be converted to alternating current energy to be supplied to a load, and controls the battery management system and the bidirectional converter when the real time power price information is lower than or equal to the reference power price information so that the power .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle battery replacement system of Li to provide a smart power meter as taught by Choi. Doing so would enable “real time price information to be transmitted” as recognized by Choi (Abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (TW I268885 B) in view of Fishkin et al. (ES 2439067 T3) (hereinafter “Fishkin”). Regarding Claim 6, Li teaches the first six elements and the last two elements of the claim, hereinafter (6a), (6b), (6c), (6d), (6e), (6f), (6h), and (6i) respectively, but does not teach the seventh element of the claim, hereinafter (6g). Fishkin teaches (6g). Li teaches
(6a), a method for operating an electric vehicle battery replacement system having an energy saving system (ESS), in which the electric vehicle battery replacement system includes: a battery containment facility for containing a discharged battery of an electric vehicle, and charging and storing the discharged battery; a battery transfer facility for transferring a pair of trays, in which a fully-charged battery that is fully charged by the battery containment facility is received, to a battery replacement place for the electric vehicle, and transferring the pair of trays, in which the discharged battery removed from the electric vehicle is received, into the battery containment facility; a power supply for supplying a driving power for each of the facilities; and a replacement facility operating terminal for providing a facility operating signal for each of the facilities (see rejections for (1a)-(1d), above);
(6b), a power supply step of providing, by the power supply, a grid power or a charging power of the ESS to each of the facilities (see rejection for (1c), above);

(6d), transferring, by the battery transfer device, the pair of trays on which the fully-charged battery is seated to the battery replacement position when a battery storage device seats the fully-charged battery on a second tray of the pair of trays located on a first floor based on the facility operating signal (Li “Description” Paragraph 5: “The loading and unloading device is a mechanical arm structure including a translation platform, a card battery tray, a lifting device that is lifted in a vertical direction along the plane of the translation platform, a walking path of the translation platform, and a road wheel disposed on the bottom surface of the translation platform. The robot arm also includes a rotating platform, a rotating mechanism, and a driving device for the rotating platform. The rotating platform is disposed on the translation platform, and the rotating platform is rotatable 90 or 180 degrees, in order to input the charged battery pack into the utility vehicle, and/or to transport the used or failed cassette battery components to the charging stand of the charging station or to the service platform…After shifting a battery pack position, the fully charged cassette battery pack rises to the battery position of the electric utility vehicle, and pushes the battery pack into place after the battery case is locked, and then 
(6e), providing a contact signal to the replacement facility management terminal by a detection sensor provided at the replacement position, and providing battery transfer completion information through a notification sound or to the terminal of the electric vehicle driver by the replacement facility terminal when the pair of trays is transferred to the replacement position (Li “Claims” Paragraph 6: “'When the on-board control system detects that a unit battery/battery group is present, the electric utility vehicle control system sends an alarm signal to the driver…” and Li “Description” Paragraph 6: “After the battery pack is inserted into the battery compartment and positioned, the signal is sent by the positioning sensor, and the vehicle-mounted industrial computer will issue an instruction to automatically lock the battery pack to the hanger in the four locking devices…”);
(6f), moving, by the battery transfer device, the pair of trays to a position where the discharged battery is withdrawn, and seating the discharged battery on a first tray of the pair of trays when the discharged battery is withdrawn from the electric vehicle (Li “Description” Paragraph 6: “When the electric utility vehicle needs to replace the cassette type battery pack, the pick-up device removes the cassette type battery pack on the electric utility vehicle and mounts the charged battery pack to the electric utility vehicle, the charging station is equipped with a control system, characterized in that the loading and unloading device control system, the in-vehicle control system and the charging station control system can be mutually exchanged, when 
(6h), unlocking a locking function of the second tray on which the fully-charged battery is seated through a control of the replacement facility management terminal, and introducing the fully-discharged battery into the electric vehicle by a battery replacer for the electric vehicle when payment of a battery replacement fee is completed (Li “Description” Paragraph 6: “After the group is set, the lifting arm that has been taken out and fully charged with the battery pack is raised to the battery compartment of the electric utility vehicle, and the battery pack is pushed in. After the battery case is locked, the bridge arm is withdrawn.”);

	As indicated above, Li does not teach (6g) or (6h). Fishkin teaches
	(6g), measuring, by a residual power level detection unit provided in the first tray, a residual power level of the discharged battery, and transmitting a measurement result to the replacement facility management terminal and calculating, by the replacement facility management terminal, a battery replacement fee according to a residual power level 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating an electric vehicle battery replacement system of Li to provide a method for measuring power requirement and calculating price as taught by Fishkin. Note that the use of a known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618